DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of “fasoracetam” as a species of “mGluR activator” in the reply filed on 02/14/2022, is acknowledged.
All pending claims read on Applicants’ elected fasoracetam.
An art search retrieved prior art against “fasoracetam” of base claim 149.  See “SEARCH 6” (Expert-/STIC-Conducted search using Registry and HCaplus of STN).
A review of the “SEARCH 6” STN search results by the instant application’s inventor/assignee/owner names retrieved double patent references.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases also retrieved double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note only Applicants’ elected species of “Fasoracetam” as a species of “nonselective metabotropic glutamate (mGluR) receptor activator” per claim 149 has been searched for prior art and double patent art.  Note that the full scope of “nonselective metabotropic glutamate (mGluR) receptor activator” of base claim 149 has not yet been searched in accordance with Markush search practice.
No claims have been withdrawn.
Current Status of 17/125,164
This Office Action is responsive to the amended claims of March 31, 2021.
New claims 149-167 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/125,164, filed 12/17/2020, as a continuation of 15/850,307, filed 12/21/2017, now U.S. Patent #:  10,869,861.  Application 15/850,307 is a division of 15/258,828, filed 09/07/2016, now U.S. Patent #:  9,884,057.  Application 15/258,828 Claims Priority from the following U.S. Provisional Applications:  62/215,628, filed 09/08/2015; 62/215,633, filed 09/08/2015; 62/215,673, filed 09/08/2015; and 62/215,636, filed 09/08/2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 150 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 150 contains “such as” followed by a narrow limitation.  This renders the metes and bounds of claim 150 undefined (hence rendering claim 150 indefinite) since the artisan has no realistic idea whether the narrower limitations immediately following “such as” are required limitations of the claim or merely exemplary embodiments.
To render moot this rejection:  Please delete “such as” and either the broad limitation preceding “such as” or the narrow limitation following “such as”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 149-157 and 167 are rejected under 35 U.S.C. 103 as being unpatentable over:
CLINICAL TRIALS (Clinical Trials.gov Identifier:  NCT02286817, Posted November 10, 2014, https://clinicaltrials.gov/ct2/history/NCT02286817?A=1&B=1&C=merged, accessed 5 August 2018), 
as evidenced by:
ELIA (Nature Communications, published 16 January 2018, 9 (4), 1-9, accessed 5 August 2018), 
in view of:
CASTRO (Castro, Adriana, et al.  “ADHD and genetic syndromes.”  Brain and Development.  (2011), Vol. 33, pp. 456-461, accessed 5 August 2018), 
and in view of:
SIMON (Simon, T., et al.  “22q11.2 microdeletions:  linking DNA structural variation to brain dysfunction and schizophrenia.”  Nature.  (June 2010), Vol. 11, pp. 402-416).

The instant claims are drawn to a method of treating 22q deletion syndrome and/or duplication syndrome comprising administering an effective amount of fasoracetam to a subject with 22q deletion syndrome and ADHD, thereby treating the 22q deletion and/or duplication syndrome, thereby treating the syndrome.

Determining the scope and contents of the prior art:
CLINICAL TRIALS teaches that NFC-1 is administered to adolescents and pediatric patients to treat ADHD (“Brief Summary” section on pages 1 of 9 and 3 of 9; page 6 of 9 indicates parent/legal guardian has to understand study procedures and agree to patient’s participation-implies pediatric patient population; helps teaches instant claims 149 and 153-154).  This reference teaches that the subjects have at least one CNV in a metabotropic glutamate receptor (mGluR) network gene (page 3 of 9; therefore teaching instant claim 150 and 152).
ELIA describes that NFC-1 is another name for fasoracetam monohydrate (see page 2).  Elia is published after the effective filing date of the instant application and shows that NFC-1 and fasoracetam monohydrate are the same compound (instant claims 156 and 167).  ELIAS is relied upon for the beneficial teaching that fasoracetam monohydrate can be prescribed at 400 mg twice a day (BID) (“Abstract”) (teaches claim 157 as 400 mg is at outer edge of range and BID is twice daily per claim 157).
CASTRO teaches that ADHD is present in about 40% of patients with DiGeorges Syndrome (also known as 22q11 deletion syndrome or VCFS) (Section 2.3 on page 457).  Furthermore, Castro teaches that ADHD is characterized by symptoms of inattention, hyperactivity, and impulsivity (left col. of page 456).
The reference SIMON teaches that the DiGeorges/22q deletion syndrome patient has a copy number variation in RANBP1 and a deletion at 22q11.2 (see Figure 4 on page 412; instant claims 150-151).

Ascertaining the differences between the prior art and the claims at issue:
While the reference CLINICAL TRIALS teaches that NFC-1 is administered to adolescents and pediatric patients to treat ADHD (“Brief Summary” section on pages 1 of 9 and 3 of 9; page 6 of 9), none of the references separately teach all of the limitations of the rejected claims.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of fasoracetam useful for treating 22q deletion syndrome and possesses the technical knowledge necessary to make adjustments to the fasoracetam compounds to optimize/enhance the pharmacokinetic properties of these compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of fasoracetam and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The claims are prima facie obvious in light of the combination of references CLINICAL TRIALS (as evidenced by ELIA), CASTRO, and SIMON.
A reasonable expectation of success is present that ADHD is treated in 22q deletion syndrome/VCFS/DiGeorge Syndrome because 40% of these patients have ADHD (CASTRO, Section 2.3 on page 457).  When the reference CLINICAL TRIALS describes that ADHD is treated with NFC-1 (“Brief Summary” section on pages 1 of 9 and 3 of 9), it can be assumed that every patient has 22q deletion syndrome based on the teaching of Castro.  Since ADHD is characterized by symptoms of inattention, hyperactivity, and impulsivity (Castro reference, left col. of page 456), an artisan treating ADHD would expect a reduction in symptoms of impulsiveness, hyperactivity, and/or inattentiveness (instant claims 149 and 153).  Furthermore, there is no reason to believe said treatment could not work in an adult subject, since it is currently effective in pediatrics/adolescent patients (rejects instant claim 155).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 149-151, 154, 156-157, and 167 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,861 B2.  The instant amended claims of March 31, 2021 were used to write this rejection.  The reference U.S. ‘861 cannot be a statutory double patent reference.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claims 1 and 8-9, drawn to a method of treating 22q deletion syndrome by administering fasoracetam to a subject in need thereof, anticipates instant claim 149, drawn to the same.
Reference claim 2, drawn to copy number variations (CNV) in RANBP1, anticipates instant claim 150, drawn to the same.
Reference claim 3, drawn to deletion at 22q11.2, anticipates instant claim 151.
Reference claim 4, drawn to pediatric or adolescent subjects, anticipates instant claim 154.  Reference claim 5, drawn to use of fasoracetam monohydrate, anticipates instant claims 156 and 167, drawn to the same.  Reference claims 6-7, drawn to dosages of 100-400 mg twice daily of fasoracetam, anticipates instant claim 157.
Conclusion
Claims 158-166 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 149-157 and 167 are not presently allowable as written.
The following U.S. patents:  U.S. 9,884,057 B2; U.S. 11,173,153 B2; U.S. 11,179,378 B2; U.S. 11,219,617 B2; U.S. 11,298,347 B2; U.S. 10,844,434 B2; U.S. 10,100,362 B2; and U.S. 10,918,632 B2; and the following co-pending 17/512,827; 17/511,795; 17/714,276; 16/606,049; 14/965,216; and 17/065,506 are not double patent references against the instant since these “reference” claims do not explicitly disclose treating 22q deletion or duplication syndrome, which is disclosed/required in instant base claim 149.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625